
	

114 SRES 634 IS: Affirming the importance of the security and privacy of the people of the United States.
U.S. Senate
2016-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 634
		IN THE SENATE OF THE UNITED STATES
		
			December 9, 2016
			Mr. Daines (for himself, Mr. Schatz, and Mr. Coons) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Affirming the importance of the security and privacy of the people of the United States.
	
	
 Whereas the highest priority of Congress should be ensuring the safety, security, and constitutional freedoms of the United States and the people of the United States;
 Whereas technology has become a critical component of everyday life; Whereas the people of the United States store the most sensitive personal information on digital devices and with cloud services;
 Whereas criminals and terrorists have used digital communications to perpetrate unlawful conduct; Whereas protecting the national security and safety of communities in the United States should not come at the cost of diminished protections under the Fourth Amendment to the Constitution of the United States;
 Whereas the Fourth Amendment to the Constitution of the United States is a cornerstone of freedom for the people of the United States;
 Whereas the Supreme Court of the United States and Federal laws recognize certain privacy rights and interests in the digital information and communications of the people of the United States; and
 Whereas preserving privacy and security is essential for the continued growth of the digital economy: Now, therefore, be it
		
	
 That it is the sense of the Senate that— (1)the United States should recognize the need to protect the safety, security, and personal privacy of all people of the United States;
 (2)legal and policy changes that impact the security of the United States and the civil liberties of the people of the United States should be made with the consideration of Congress, the executive branch, and the people of the United States; and
 (3)in considering the changes described in paragraph (2), the United States should recognize the global and economic implications of the security and privacy policies of the United States.
			
